Citation Nr: 1524208	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  10-17 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for a lumbar spine disability, currently rated as 20 percent disabling.

2.  Entitlement to an increased rating for a cervical spine disability, currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for migraine headaches, currently rated as 10 percent disabling. 

4.  Entitlement to an increased rating for depression with insomnia and fatigue, currently rated as 10 percent disabling.

5.  Entitlement to an increased rating for gastroesophageal reflux disease, currently rated as 10 percent disabling.

6.  Entitlement to an increased rating for a right hip disability, currently rated as 10 percent disabling. 

7.  Entitlement to an increased rating for a right shoulder disability, currently rated as 10 percent disabling.

8.  Entitlement to an increased rating for a right ankle, currently rated as 10 percent disabling.

9.  Entitlement to an increased rating for a left ankle, currently rated as 10 percent disabling.

10.  Entitlement to an increased rating for pes cavus and pes planus with hammertoe deformities of the second through fifth toes, currently rated as 10 percent disabling.

11.  Entitlement to an increased compensable rating for a right knee disability.

12.  Entitlement to an increased compensable rating for a left hip disability.

13.  Entitlement to an increased compensable rating for a left elbow disability.

14.  Entitlement to an increased compensable rating for a left knee disability.

15.  Entitlement to service connection for posttraumatic stress disorder.

16.  Entitlement to service connection for Epstein Barr Virus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 

INTRODUCTION

The Veteran served on active duty from January 1985 to May 2007. 

This matter comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

On December 23, 2014, prior to the promulgation of a decision in this appeal, the Board received a signed, written statement from the appellant that he was withdrawing from appellate consideration the 16 issues herein on appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the entirety of this appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Board on December 23, 2014, received a signed, written statement from the appellant wherein he expressed that he would like to withdraw all 16 issues on appeal.  In light of the Veteran's withdrawal all pending issues on appeal in this matter, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this appeal and it must be dismissed.
ORDER

The appeal in its entirety is dismissed.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


